UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4132



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EMANUEL HARRIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CR-02-94)


Submitted:   August 28, 2003            Decided:   September 12, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carl J. Roncaglione, Jr., Charleston, West Virginia, for Appellant.
Kasey Warner, United States Attorney, Miller A. Bushong, III,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Emanuel Harris pled guilty to being a felon in possession of

a firearm, in violation of 18 U.S.C. § 922(g)(1) (2000).          The

district court sentenced him to fifty-two months imprisonment to be

followed by three years of supervised release and ordered him to

pay a $1500 fine and a $100 special assessment.    Harris appeals his

sentence.   His counsel has filed a brief in accordance with Anders

v. California, 386 U.S. 738 (1967), raising one issue, but stating

that, in his view, there are no meritorious issues for appeal.

Harris was informed of his right to file a pro se supplemental

brief but has not done so.   Finding no reversible error, we affirm.

     Harris’ counsel raises as a potential issue the district

court’s application of a two-level increase under U.S. Sentencing

Guidelines Manual § 2K2.1(b)(1)(A) (2002), based upon the finding

that the offense involved five firearms.         Counsel asserts that

Harris should have been held accountable only for the two firearms

charged in the superseding indictment and not the three additional

firearms seized from his home.    We disagree.    “Enhancements under

Section 2K2.1(b) consistently reference the term ‘offense,’ not

merely ‘offense of conviction.’” United States v. Bostic, 168 F.3d

718, 724 (4th Cir. 1999).    The district court properly determined

Harris’ offense level by including relevant conduct. See id.; USSG

§ 1B1.1, comment. (n.1(k)).    We therefore find that the district

court did not clearly err in applying the enhancement.         United


                                  2
States v. Garnett, 243 F.3d 824, 828 (4th Cir. 2001) (stating

standard of review).

     As required by Anders, we have examined the entire record and

find no meritorious issues for appeal.          Accordingly, we affirm

Harris’ conviction and sentence.       This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.           If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.       Counsel’s motion must

state that a copy thereof was served on the client.        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                              AFFIRMED




                                   3